Title: From George Washington to Brigadier General David Wooster, 27 January 1776
From: Washington, George
To: Wooster, David



Sir
Cambridge Jany 27. 1776

On the 17 Instant I received the melancholy Account of the unfortunate attack on the City of Quebec, attended with the fall of General Montgomery & Others, & the misfortune of Col. Arnold being wounded—This unhappy affair affects me in a sensible manner, & I condole with you upon the Occasion.
Having received no Intelligence later than the Copy of Col. Arnolds Letter to you of the 2d, I would willingly hope, that he is in no worse situation than he then was, tho I confess my fears have been great, lest these misfortunes should have been succeeded by others.
I need not mention to you the Importance of Canada in the scale of our Affairs—to whomsoever It belongs, in their favour probably, will the Ballance Turn—If it is ours, success will crown our virtuous Struggles—If our Enemies, the Contest at best, will be doubtfull, hazardous & bloody—Governmt being fully convinced of these Facts, will most assuredly send a Strong

& considerable Reinforcemt to Quebec early in the Spring, which will render the reduction of It, exceedingly difficult, If not Impracticable—The Great & Important work must then be accomplished, in the course of the present Winter, or the rights of America may be lost for ever—I must therefore intreat you, in case Genl Schuyler’s Indisposition should not permit him to Act, to exert your self upon the Occasion, as much as you possibly can, & to give every assistance in your power for Compleating our Conquest in that Quarter—Three Regiments are raising in this & the Governments of Connecticut & New Hampshire with all possible expedition, and Two from Pensylvania & the Jerseys have been Ordered by Congress for this purpose, besides a number of men under the command of Col. Warner—When these arrive & Join the Troops already there, I confidently hope, that should the command devolve upon you, you will not only reinstate our Affairs in their former pleasing situation, but will be the happy means of adding the only Link wanting in the Grand chain of Continentl Union—You will then have an Opportunity of Employg your Abilities for your Country’s weal & renderg her services never to be forgotten. I am &c.
